Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1 and 2-6 in the reply filed on October 19, 2021 is acknowledged.  
Claims 7-19 are directed to non-elected inventions are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Accordingly, claims 1-6, in conjunction with the elected SEQ ID NO: 122 and its encoded protein of SEQ ID NO: 123 are examined on merits in this Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 04/27/2020, 05/01/2020, 06/28/2021 and 10/11/2021 are attached to the instant Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
3.	The listing of references in the specification (pages 67-71) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 
Claim Objections
4.	Claims 1, 5 and 6 are objected to because of the following informalities:
In claim 5, it is suggested to change “promoters” to ---promoter--- in the last line before “actin”.
In claim 6, line 7: change “a Arabidopsis” to ---an Arabidopsis---.
In claim 6, line 8: delete “s” from “promoters”
In claim 1,  for the clarity of the claimed subject matter, it is suggested to clearly recite that the hybridizing nucleotide sequence capable of hybridizing to the full-length complementary sequence of the nucleotide sequence of SEQ ID NO: 122 encodes a protein having the activity of SEQ ID NO: 123.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method of making a transgenic plant with increased salt tolerance, comprising introducing and expressing a nucleotide sequence encoding a protein of SEQ ID NO: 123, does not reasonably provide enablement for (a) a nucleotide sequence encoding an amino acid sequence having 85% sequence identity to SEQ ID NO: 123, (b) expression of SEQ ID NO: 122 that does not comprise expressing the protein of SEQ ID NO: 123, and (c) obtaining salt tolerant plant cells by a method other than transforming plant cell with a nucleic acid encoding SEQ ID NO: 123.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method of increasing plant tolerance to salinity in a plant, said method comprising providing a plurality of plants comprising a promoter operably linked to a nucleic acid, wherein the promoter and the nucleic acid are heterologous to each other and whereby the nucleic acid is expressed, and said nucleic acid comprising a nucleotide sequence selected from the group consisting of: (a) a nucleotide sequence that encodes a protein comprising an amino acid sequence that is at least 85% identical to the amino acid sequence SEQ ID NO: 123;  (b) a nucleotide sequence that encodes a protein that comprises the amino acid sequence of SEQ ID NO: 123; (c) a nucleotide sequence comprising the polynucleotide sequence of SEQ ID NO: 122 or (d) a nucleotide sequence able to hybridize to the full length complementary sequence of the nucleotide sequence as set forth in SEQ ID NO: 122 under high stringency conditions which comprise (i) hybridization at 42 °C in 50% formamide, 6X SSC or 6X SSPE, 0.05% Blotto or 5X Denhardt's Reagent, 100 fig/ml denatured salmon sperm DNA, 0.05% SDS and washing at 65 °C first in 2X SSC, 0.1% SDS for at least 30 min to one hour and subsequently in 0.1X SSC, 0.5% SDS for at least 30 min to one hour; or (ii) hybridization at 65 °C in 6X SSC or 6X SSPE, 0.05% Blotto or 5X Denhardt's Reagent, 100 µg/ml denatured salmon sperm DNA, 0.05% SDS and washing at 65°C first in 2X SSC, 0.1% SDS for at least 30 min to one hour, and subsequently in 0.1X SSC, 0.5% SDS for at least 30 min to one hour; and selecting from the plurality of plants a plant exhibiting increased tolerance to salinity as compared to a control plant, or wherein said nucleotide sequence encodes a protein comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 123, or wherein said nucleotide sequence encodes a protein that comprises the amino acid sequence of SEQ ID NO: 123, or wherein said promoter is selected from the group consisting of YP0092 (SEQ ID NO: 38), PT0676 (SEQ ID NO: 12), PT0708 (SEQ ID NO: 17), PT0613 (SEQ ID NO: 5), PT0672 (SEQ ID NO: 11), PT0678 (SEQ ID NO: 13), PT0688 (SEQ ID NO: 15), PT0837 (SEQ ID NO: 24), a napin promoter, a Arcelin-5 promoter, a phaseolin gene promoter, a soybean trypsin inhibitor promoter, a ACP promoter, a stearoyl-ACP desaturase gene promoter, a soybean α’ subunit of β-conglycinin promoter, a oleosin promoter, a 15 kD zein promoter, a 16 kD zein promoter, a 19 kD zein promoter, a 22 kD zein promoter, a 27 kD zein promoter, a Osgt-1 promoter, a beta-amylase gene promoter, and a barley hordein gene promoter, or wherein said regulatory region is a promoter is selected from the group consisting of p326 (SEQ ID NO: 76), YP0144 (SEQ ID NO: 55), YP0190 (SEQ ID NO: 59), pl3879 (SEQ ID NO: 75), YP0050 (SEQ ID NO: 35), p32449 (SEQ ID NO: 77), 21876 (SEQ ID NO: 1), YP0158 (SEQ ID NO: 57), YP0214 (SEQ ID NO: 61), YP0380 (SEQ ID NO: 70), PT0848 (SEQ ID NO: 26), and PT0633 (SEQ ID NO: 7), a cauliflower mosaic virus (CaMV) 35S promoter, a mannopine synthase (MAS) promoter, a 1’ or 2’ promoter derived from T-DNA of Agrobacterium tumefaciens, a figwort mosaic virus 34S promoter, an actin promoter and an ubiquitin promoters, or wherein said promoter is selected from the group consisting of a ribulose-l,5-bisphosphate carboxylase (RbcS) promoter, a pine cab6 promoter, a Cab-1 gene promoter from wheat, a CAB-1 promoter from spinach, a cablR promoter from rice, a pyruvate orthophosphate dikinase (PPDK) promoter from corn, a tobacco Lhcbl*2 promoter, a Arabidopsis thaliana SUC2 sucrose-H+ symporter promoter, a thylakoid membrane protein promoter from spinach (SEQ ID NO: 3), PT0668 (SEQ ID NO: 2), PT0886 (SEQ ID NO: 29), PR0924 (SEQ ID NO: 265), YP0144 (SEQ ID NO: 55), YP0380 (SEQ ID NO: 70), and PT0585 (SEQ ID NO: 4).
Claim 1 is directed to a nucleotide sequence having at least 85% sequence identity to instant SEQ ID NO: 123.  Claim 2 is directed to a nucleotide sequence having at least 90% sequence identity to instant SEQ ID NO: 123.
Nucleic acids encoding proteins with 85% identity to the 161 amino acid long SEQ ID NO: 123 would encode proteins with 24 amino acid substitutions relative to SEQ ID NO: 123.  The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 123, and further retaining the functional activity of SEQ ID NO: 123.  
Making all possible single amino acid substitutions in an 161 amino acid long protein like the one SEQ ID NO: 123 would require making and analyzing 19161 nucleic acid sequences; these proteins would have 99.37% identity to SEQ ID NO: 123.  Because nucleic acid sequences encoding proteins with 85% sequence identity to the 161 amino acid long SEQ ID NO: 123 would encode proteins with 24 amino acid substitutions relative to SEQ ID NO: 123, many more than 19161 nucleic acid sequences would need to be made and analyzed.   
Likewise, Nucleic acids encoding proteins with 90% identity to the 161 amino acid long SEQ ID NO: 123 would encode proteins with 16 amino acid substitutions relative to SEQ ID NO: 123.  The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 123, and further retaining the functional activity of SEQ ID NO: 123.  
Making all possible single amino acid substitutions in an 161 amino acid long protein like the one SEQ ID NO: 123 would require making and analyzing 19161 nucleic acid sequences; these proteins would have 99.37% identity to SEQ ID NO: 123.  Because nucleic acid sequences encoding proteins with 90% sequence identity to the 161 amino acid long SEQ ID NO: 123 would encode proteins with 16 amino acid substitutions relative to SEQ ID NO: 123, many more than 19161 nucleic acid sequences would need to be made and analyzed.   
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (SEQ ID NO: 122) encoding the protein of SEQ ID NO: 123, in a method of producing a transgenic plant with increased salt tolerance in the transgenic plant.  The method comprises expression of SEQ ID NO: 123 to produce salt tolerant phenotype.  See example 6 at pages 53-55 of the specification.
The specification, page 39-40 of specification, says:
One or more amino acids in a sequence in a protein can be substituted with other amino acid(s) by conservative amino acid substitutions without affecting the biological activity of the protein.  
The specification does not provide guidance with respect to making amino acid changes in SEQ ID NO: 123.
	Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 123 could be substituted with any other amino acid.
Making amino acid changes in SEQ ID NO: 123 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Furthermore, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  Thus, making and analyzing proteins with a large number of amino acid changes that also have SEQ ID NO: 123 activity would require undue experimentation.
It appears SEQ ID NO: 123 is a calmodulin protein having IQ-calmodulin-binding motif.  The state of related art suggests that proteins containing IQ-calmodulin-binding motif domain are implicated in diverse cellular roles.  See for example, Kang et al. (Cell death and differentiation, 13:84-95, 2006; see in particular, abstract, introduction; figure 9) who teach AtBAG6, calmodulin-binding protein involved in programmed cell death in plants and yeast.  The calmodulin protein taught in the reference has IQ-calmodulin-binding motif.  Also see Rhoads et al. (The FASEB Journal, 11:331-340, 1997; see abstract, introduction) who teach that calmodulin binding proteins that interact with a diverse group of proteins are implicated in diverse cellular pathways.  Thus, in the absence of guidance, it would require undue experimentation to express any calmodulin protein having IQ-calmodulin-binding motif in a plant, and obtain instantly claimed phenotype.
Claim 1 is directed to a method comprising a nucleotide sequence encoding SEQ ID NO: 123 in said plant.
The specification provides guidance on a method of producing a transgenic plant with increased salt tolerance.  However, the specification does not provide guidance on making said transgenic plant comprising expressing a nucleotide sequence encoding SEQ ID NO: 123 in a manner other than transforming a plant with SEQ ID NO: 122 which encodes SEQ ID NO: 123.  The specification does not provide guidance on co-factors, or positive regulators of a nucleotide sequence encoding SEQ ID NO: 123 for example that makes the SEQ ID NO: 123 to express to produce a plant with said improved characteristics.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the overexpression of endogenous nucleotide sequence encoding the protein of SEQ ID NO: 123.  
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how a plant with said characteristics can be produced by a method that comprises introducing a nucleic acid sequence encoding SEQ ID NO: 123 without transforming the plant with said nucleic acid sequence.  
See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
The breadth of claim 1 (part c) also encompasses “antisense or sense suppression” by the claimed isolated nucleic acid comprising a nucleotide sequence of SEQ ID NO: 122 upon its expression in a plant.
Neither the state of art nor the instant specification provide guidance on how to use instantly claimed method that comprises “antisense expression or sense suppression” (encompassed by the breadth of the claim 1, see part (c)) by the claimed isolated polynucleotide in a plant.  The specification fails to teach that down-regulating expression of endogenous SEQ ID NO: 123 protein by a transgenic SEQ ID NO: 122 nucleic acid would result in any useful characteristics to a plant.  
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to practice the instantly claimed method that comprises “antisense expression or sense suppression” of instant isolated polynucleotide in a plant as encompassed by the breadth of claims. 
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved salt tolerance, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
6.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description
requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
The claims are broadly drawn to a method of increasing plant tolerance to salinity in a plant, said method comprising providing a plurality of plants comprising a promoter operably linked to a nucleic acid, wherein the promoter and the nucleic acid are heterologous to each other and whereby the nucleic acid is expressed, and said nucleic acid comprising a nucleotide sequence selected from the group consisting of: (a) a nucleotide sequence that encodes a protein comprising an amino acid sequence that is at least 85% identical to the amino acid sequence SEQ ID NO: 123;  (b) a nucleotide sequence that encodes a protein that comprises the amino acid sequence of SEQ ID NO: 123; (c) a nucleotide sequence comprising the polynucleotide sequence of SEQ ID NO: 122 or (d) a nucleotide sequence able to hybridize to the full length complementary sequence of the nucleotide sequence as set forth in SEQ ID NO: 122 under high stringency conditions which comprise (i) hybridization at 42 °C in 50% formamide, 6X SSC or 6X SSPE, 0.05% Blotto or 5X Denhardt's Reagent, 100 fig/ml denatured salmon sperm DNA, 0.05% SDS and washing at 65 °C first in 2X SSC, 0.1% SDS for at least 30 min to one hour and subsequently in 0.1X SSC, 0.5% SDS for at least 30 min to one hour; or (ii) hybridization at 65 °C in 6X SSC or 6X SSPE, 0.05% Blotto or 5X Denhardt's Reagent, 100 µg/ml denatured salmon sperm DNA, 0.05% SDS and washing at 65°C first in 2X SSC, 0.1% SDS for at least 30 min to one hour, and subsequently in 0.1X SSC, 0.5% SDS for at least 30 min to one hour; and selecting from the plurality of plants a plant exhibiting increased tolerance to salinity as compared to a control plant, or wherein said nucleotide sequence encodes a protein comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 123, or wherein said nucleotide sequence encodes a protein that comprises the amino acid sequence of SEQ ID NO: 123, or wherein said promoter is selected from the group consisting of YP0092 (SEQ ID NO: 38), PT0676 (SEQ ID NO: 12), PT0708 (SEQ ID NO: 17), PT0613 (SEQ ID NO: 5), PT0672 (SEQ ID NO: 11), PT0678 (SEQ ID NO: 13), PT0688 (SEQ ID NO: 15), PT0837 (SEQ ID NO: 24), a napin promoter, a Arcelin-5 promoter, a phaseolin gene promoter, a soybean trypsin inhibitor promoter, a ACP promoter, a stearoyl-ACP desaturase gene promoter, a soybean α’ subunit of β-conglycinin promoter, a oleosin promoter, a 15 kD zein promoter, a 16 kD zein promoter, a 19 kD zein promoter, a 22 kD zein promoter, a 27 kD zein promoter, a Osgt-1 promoter, a beta-amylase gene promoter, and a barley hordein gene promoter, or wherein said regulatory region is a promoter is selected from the group consisting of p326 (SEQ ID NO: 76), YP0144 (SEQ ID NO: 55), YP0190 (SEQ ID NO: 59), pl3879 (SEQ ID NO: 75), YP0050 (SEQ ID NO: 35), p32449 (SEQ ID NO: 77), 21876 (SEQ ID NO: 1), YP0158 (SEQ ID NO: 57), YP0214 (SEQ ID NO: 61), YP0380 (SEQ ID NO: 70), PT0848 (SEQ ID NO: 26), and PT0633 (SEQ ID NO: 7), a cauliflower mosaic virus (CaMV) 35S promoter, a mannopine synthase (MAS) promoter, a 1’ or 2’ promoter derived from T-DNA of Agrobacterium tumefaciens, a figwort mosaic virus 34S promoter, an actin promoter and an ubiquitin promoters, or wherein said promoter is selected from the group consisting of a ribulose-l,5-bisphosphate carboxylase (RbcS) promoter, a pine cab6 promoter, a Cab-1 gene promoter from wheat, a CAB-1 promoter from spinach, a cablR promoter from rice, a pyruvate orthophosphate dikinase (PPDK) promoter from corn, a tobacco Lhcbl*2 promoter, a Arabidopsis thaliana SUC2 sucrose-H+ symporter promoter, a thylakoid membrane protein promoter from spinach (SEQ ID NO: 3), PT0668 (SEQ ID NO: 2), PT0886 (SEQ ID NO: 29), PR0924 (SEQ ID NO: 265), YP0144 (SEQ ID NO: 55), YP0380 (SEQ ID NO: 70), and PT0585 (SEQ ID NO: 4).
	Claim 1 is directed to 85% identity to SEQ ID NO: 123.  Breadth of claim 1 encompasses a large genus comprising structures (species) having 24 unspecified changes in the amino acid sequence of SEQ ID NO: 123, and having the function of increased salt tolerance upon expression in a plant.
Claim 2 is directed to 90% identity to SEQ ID NO: 123.  Breadth of claim 2 encompasses a large genus comprising structures (species) having 16 unspecified changes in the amino acid sequence of SEQ ID NO: 123, and having the function increased salt tolerance upon expression in a plant.
The instant specification, however, only describes structures of nucleotide sequence (SEQ ID NO: 122) encoding the protein of SEQ ID NO: 123, and a transgenic plant overexpressing SEQ ID NO: 123 and exhibiting increased salt tolerance in the transgenic plant.   See example 6 at pages 53-55 of the specification.
	Applicant is reminded that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
	There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of SEQ ID NO: 123.  Applicant’s broadly claimed genus encompasses structures whose function is unrelated or unknown to the fully characterized SEQ ID NO: 123.
	The only species described in the specification is SEQ ID NO: 122 and its encoded protein of SEQ ID NO: 123.  Structures (sequences) having 85% or 90% sequence identity to SEQ ID NO: 123 are not described in the specification and thus their function is unknown.  
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 122 and its encoded protein of SEQ ID NO: 123 is insufficient to describe the claimed genus.
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


7.	Claims 1-6 are rejected under 35 U.S.C. 102(e) as being anticipated by Nadzan et al. (US Patent Publication No. 20150259699 A1, Published September 17, 2015, seeks benefits prior to 03/14/2006).
Nadzan et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a plant transformation vector (same as recombinant construct) comprising an expression cassette which comprises a nucleic acid sequence (same as recombinant DNA) comprising a nucleotide sequence of SEQ ID NO: 5021 having 100% sequence identity to instant SEQ ID NO: 122, and encoding a polypeptide of SEQ ID NO: 5022 which has 100% sequence identity to instant SEQ ID NO: 123.  The reference further discloses that the vector comprising said nucleic acid sequence is operably linked to a promoter which is inherently capable of causing transcription in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference further discloses that said transgenic plant is rapeseed or soybean.  The reference also discloses producing transgenic seeds from said transgenic plant.  The reference also discloses selecting transgenic plants expressing SEQ ID NO: 5022 with useful traits.  The reference also discloses that said promoter is CaMV 35S, napin promoter, ubiquitin promoter or RbcS promoter.  See in particular, claims 13-16; paragraphs [0003]-[0686]; examples 1-67; SEQ ID NOs: 5021 and 5022.
The property of increased salt tolerance would also be inherent to the method of making a transgenic plant as disclosed by Nadzan et al., comprising over-expressing SEQ ID NO: 5022 (100% identity to instant SEQ ID NO: 123) protein in Nadzan et al. transgenic plant, unless the Applicant provides evidence to the contrary.  The property of hybridizing a nucleic acid sequence to the complementary sequence of SEQ ID NO: 121 would be inherent to the hybridization conditions recited in the claim 1 because hybridizing conditions recited in claim 1 hare highly stringent.
See In re Cruciferous Sprout Litig., 301 F.3d 1343,1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) where a claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase “rich in glucosinolates” helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently “rich in glucosinolates”).  
Also see Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC Scalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then prior art anticipates the claimed invention.
Sequence homology results are as follows:
US-14-627-544A-5022
; Sequence 5022, Application US/14627544A
; Patent No. 10428344
; GENERAL INFORMATION
;  APPLICANT: NADZAN, Gregory
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND POLYPEPTIDES ENCODED THEREBY
;  TITLE OF INVENTION:USEFUL FOR MODIFYING PLANT CHARACTERISTICS AND PHENOTYPES
;  FILE REFERENCE: 2750-2197PUS2
;  CURRENT APPLICATION NUMBER: US/14/627,544A
;  CURRENT FILING DATE: 2015-02-20
;  PRIOR APPLICATION NUMBER: US 14/175,856
;  PRIOR FILING DATE: 2014-02-07
;  PRIOR APPLICATION NUMBER: US 12/281,616
;  PRIOR FILING DATE: 2008-12-05
;  PRIOR APPLICATION NUMBER: PCT/US07/06651
;  PRIOR FILING DATE: 2007-03-14
;  PRIOR APPLICATION NUMBER: US 60/821,639
;  PRIOR FILING DATE: 2006-08-07
;  PRIOR APPLICATION NUMBER: US 60/782,428
;  PRIOR FILING DATE: 2006-03-14
;  PRIOR APPLICATION NUMBER: US 13/465,846
;  PRIOR FILING DATE: 2012-05-07
;  PRIOR APPLICATION NUMBER: US 10/572,827
;  PRIOR FILING DATE: 2007-07-07
;  PRIOR APPLICATION NUMBER: PCT/US03/25997
;  PRIOR FILING DATE: 2003-08-18
;  PRIOR APPLICATION NUMBER: US 11/779,266
;  PRIOR FILING DATE: 2007-07-17
;  PRIOR APPLICATION NUMBER: US 11/778,060
;  PRIOR FILING DATE: 2007-07-15
;  PRIOR APPLICATION NUMBER: US 11/248,547
;  PRIOR FILING DATE: 2005-10-12
;  PRIOR APPLICATION NUMBER: US 12/514,991
;  PRIOR FILING DATE: 2009-05-14
;  PRIOR APPLICATION NUMBER: PCT/US07/85007
;  PRIOR FILING DATE: 2007-11-16
;  PRIOR APPLICATION NUMBER: US 60/859,467
;  PRIOR FILING DATE: 2006-11-16
;  PRIOR APPLICATION NUMBER: US 12/445,005
;  PRIOR FILING DATE: 2009-04-09
;  PRIOR APPLICATION NUMBER: PCT/US07/81301
;  PRIOR FILING DATE: 2007-10-12
;  PRIOR APPLICATION NUMBER: US 60/851,585
;  PRIOR FILING DATE: 2006-10-12
;  PRIOR APPLICATION NUMBER: US 12/515,707
;  PRIOR FILING DATE: 2009-12-16
;  PRIOR APPLICATION NUMBER: PCT/US07/85439
;  PRIOR FILING DATE: 2007-11-21
;  PRIOR APPLICATION NUMBER: US 12/615,920
;  PRIOR FILING DATE: 2006-11-10
;  PRIOR APPLICATION NUMBER: US 11/114,963
;  PRIOR FILING DATE: 2005-04-25
;  PRIOR APPLICATION NUMBER: US 60/564,659
;  PRIOR FILING DATE: 2004-04-23
;  PRIOR APPLICATION NUMBER: US 12/605,261
;  PRIOR FILING DATE: 2009-10-23
;  PRIOR APPLICATION NUMBER: US 11/298,391
;  PRIOR FILING DATE: 2005-12-08
;  PRIOR APPLICATION NUMBER: US 60/635,115
;  PRIOR FILING DATE: 2004-12-08
;  PRIOR APPLICATION NUMBER: US 60/635,140
;  PRIOR FILING DATE: 2004-12-08
;  PRIOR APPLICATION NUMBER: US 12/377,106
;  PRIOR FILING DATE: 2009-02-11
;  PRIOR APPLICATION NUMBER: PCT/US07/75747
;  PRIOR FILING DATE: 2007-08-10
;  PRIOR APPLICATION NUMBER: US 12/541,607
;  PRIOR FILING DATE: 2009-08-14
;  PRIOR APPLICATION NUMBER: US 11/140,347
;  PRIOR FILING DATE: 2005-05-27
;  PRIOR APPLICATION NUMBER: US 60/575,309
;  PRIOR FILING DATE: 2004-05-27
;  PRIOR APPLICATION NUMBER: US 13/184,361
;  PRIOR FILING DATE: 2011-07-15
;  PRIOR APPLICATION NUMBER: US 11/140,450
;  PRIOR FILING DATE: 2005-05-27
;  PRIOR APPLICATION NUMBER: US 60/575,253
;  PRIOR FILING DATE: 2004-05-27
;  PRIOR APPLICATION NUMBER: US 11/654,357
;  PRIOR FILING DATE: 2007-01-16
;  PRIOR APPLICATION NUMBER: US 60/778,568
;  PRIOR FILING DATE: 2006-03-01
;  PRIOR APPLICATION NUMBER: US 60/758,831
;  PRIOR FILING DATE: 2006-01-13
;  PRIOR APPLICATION NUMBER: US 13/465,841
;  PRIOR FILING DATE: 2012-05-07
;  PRIOR APPLICATION NUMBER: US 11/858,117
;  PRIOR FILING DATE: 2007-09-19
;  PRIOR APPLICATION NUMBER: PCT/US07/06544
;  PRIOR FILING DATE: 2007-03-14
;  PRIOR APPLICATION NUMBER: US 12/918,609
;  PRIOR FILING DATE: 2010-11-22
;  PRIOR APPLICATION NUMBER: PCT/US09/34638
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/030,152
;  PRIOR FILING DATE: 2008-02-20
;  PRIOR APPLICATION NUMBER: US 12/922,143
;  PRIOR FILING DATE: 2011-02-01
;  PRIOR APPLICATION NUMBER: PCT/US09/37025
;  PRIOR FILING DATE: 2009-03-12
;  PRIOR APPLICATION NUMBER: US 61/036,396
;  PRIOR FILING DATE: 2008-03-13
;  PRIOR APPLICATION NUMBER: US 11/241,685
;  PRIOR FILING DATE: 2005-09-30
;  PRIOR APPLICATION NUMBER: US 60/615,080
;  PRIOR FILING DATE: 2004-09-30
;  PRIOR APPLICATION NUMBER: US 12/863,773
;  PRIOR FILING DATE: 2010-07-20
;  PRIOR APPLICATION NUMBER: PCT/US09/31609
;  PRIOR FILING DATE: 2009-01-12
;  PRIOR APPLICATION NUMBER: US 61/022,786
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 13/465,841
;  PRIOR FILING DATE: 2012-05-07
;  PRIOR APPLICATION NUMBER: US 11/858,117
;  PRIOR FILING DATE: 2007-09-19
;  PRIOR APPLICATION NUMBER: PCT/US07/06544
;  PRIOR FILING DATE: 2007-03-14
;  PRIOR APPLICATION NUMBER: US 12/776,319
;  PRIOR FILING DATE: 2010-05-07
;  PRIOR APPLICATION NUMBER: US 11/324,093
;  PRIOR FILING DATE: 2005-12-29
;  PRIOR APPLICATION NUMBER: US 11/172,740
;  PRIOR FILING DATE: 2005-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,826
;  PRIOR FILING DATE: 2004-07-01
;  PRIOR APPLICATION NUMBER: US 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 12/911,698
;  PRIOR FILING DATE: 2010-10-25
;  PRIOR APPLICATION NUMBER: US 11/324,098
;  PRIOR FILING DATE: 2005-12-29
;  PRIOR APPLICATION NUMBER: US 11/172,740
;  PRIOR FILING DATE: 2005-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,829
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 12/139,269
;  PRIOR FILING DATE: 2008-06-13
;  PRIOR APPLICATION NUMBER: US 11/172,740
;  PRIOR FILING DATE: 2005-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,829
;  PRIOR FILING DATE: 2004-06-30
;  NUMBER OF SEQ ID NOS: 8311
; SEQ ID NO 5022
;  LENGTH: 161
;  TYPE: PRT
;  ORGANISM: Arabidopsis thaliana
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(161)
;  OTHER INFORMATION: useful for making plants with increased salt and oxidative stress
;  OTHER INFORMATION:tolerance as described in USSN 12/282,342
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(161)
;  OTHER INFORMATION: Ceres CLONE ID no. 29658
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(161)
;  OTHER INFORMATION: Ceres ANNOT ID no. 842118
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(161)
;  OTHER INFORMATION: Phenotype: ROSETTE LEAVES
;  OTHER INFORMATION:Useful for making ornamental plants
;  OTHER INFORMATION:with modified leaves
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (48)..(76)
;  OTHER INFORMATION: Pfam Name: efhand
;  OTHER INFORMATION:Pfam Description: EF hand
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(161)
;  OTHER INFORMATION: Full Length Peptide Sequence for Ceres CLONE ID no. 29658
US-14-627-544A-5022

  Query Match             100.0%;  Score 798;  DB 1;  Length 161;
  Best Local Similarity   100.0%;  
  Matches  161;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASTKPTDQIKQLKDIFARFDMDKDGSLTQLELAALLRSLGIKPRSDQISLLLNQIDRNG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASTKPTDQIKQLKDIFARFDMDKDGSLTQLELAALLRSLGIKPRSDQISLLLNQIDRNG 60

Qy         61 NGSVEFDELVVAILPDINEEVLINQEQLMEVFRSFDRDGNGSITAAELAGSMAKMGHPLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NGSVEFDELVVAILPDINEEVLINQEQLMEVFRSFDRDGNGSITAAELAGSMAKMGHPLT 120

Qy        121 YRELTEMMTEADSNGDGVISFNEFSHIMAKSAADFLGLTAS 161
              |||||||||||||||||||||||||||||||||||||||||
Db        121 YRELTEMMTEADSNGDGVISFNEFSHIMAKSAADFLGLTAS 161

Accordingly, Nadzan et al. anticipated the claimed invention. 
Conclusions
8.	Claims 1-6 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663